RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, IDS, claim amendments, and remarks filed on 6/23/2021 have been received. In the response filed on 6/23/2021, claims 9, 10, and 22 were amended; and claims 24-27 were added. 
Claims 9, 10, 22 and 24-27 are pending. Claims 1-8, 11-21, and 23 are canceled. Claims 9, 10, 22 and 24-27 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

Withdrawn Rejections
The double patenting rejections over application numbers 14/438819 and 14/438827, made of record in the office action mailed on 1/7/2021, have been withdrawn because application numbers 14/438819 and 14/438827 are now abandon. 


Examiner’s Comments
Claim Interpretation – ingredients/intermediate products and final product
	The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03.
Claim 9 recites a “cat foodstuff comprising a composition consisting of” (emphasis added). 
The transitional phrase “comprising” permits the cat foodstuff to include additional, unrecited elements. 
The phrase “a composition consisting of . . . (a) one or more nucleotides. . . (b) a first free amino acid . . . (c) a second free amino acid . . . and (d) furaneol” defines an intermediate product ("composition") that is mixed with other unrecited intermediate products to form the claimed final product (cat foodstuff). 
A particular combination of intermediate products used to obtain the claimed cat foodstuff do not distinguish a cat foodstuff made form a different combination of intermediate products.
For example, the following cat foodstuff products are not distinct:
Cat foodstuff product #1 comprising: 
GMP in an amount between 0.018% and 1.8% by weight; IMP in an amount between 0.017% and 1.7% by weight; the combination of GMP and IMP in an amount between 0.018% and 1.8% by weight; alanine is present in an amount between 0.088% and 4.5% by weight; histidine in an amount between 0.15% and 7.8% by weight; glycine in an amount between 0.074% and 3.8% by weight; and furaneol in an amount between 0.001 ppm and 40 ppm; and 
a composition consisting of 
nucleotides selected from the group consisting of guanosine monophosphate (GMP), inosine monophosphate (IMP), and a combination thereof; 
a first free amino acid selected from the group consisting of alanine, histidine, and glycine; 
a second free amino acid selected from the group consisting of proline and threonine; and 
furaneol. 
Cat foodstuff product #2 comprising:
GMP in an amount between 0.018% and 1.8% by weight; IMP in an amount between 0.017% and 1.7% by weight; the combination of GMP and IMP in an amount between 0.018% and 1.8% by weight; alanine is present in an amount between 0.088% and 4.5% by weight; histidine in an amount between 0.15% and 7.8% by weight; glycine in an amount between 0.074% and 3.8% by weight; and furaneol in an amount between 0.001 ppm and 40 ppm. 
Cat foodstuff product #3 comprising:
GMP in an amount between 0.018% and 1.8% by weight; IMP in an amount between 0.017% and 1.7% by weight; the combination of GMP and IMP in an amount between 0.018% and 1.8% by weight; alanine is present in an amount between 0.088% and 4.5% by weight; histidine in an amount between 0.15% and 7.8% by weight; glycine in an amount between 0.074% and 3.8% by weight; and furaneol in an amount between 0.001 ppm and 40 ppm; 
a first composition consisting of 
nucleotides selected from the group consisting of guanosine monophosphate (GMP), inosine monophosphate (IMP), and a combination thereof; 
a first free amino acid selected from the group consisting of alanine, histidine, and glycine; 
a second composition consisting of 
a second free amino acid selected from the group consisting of proline and threonine; and 
furaneol. 
This claim interpretation is consistent with dependent claims 10 and 24-27 that exclude  (“consisting of”) various required amino acids from the composition. Independent claim 9 requires the cat foodstuff to contain GMP, IMP, alanine, histidine, glycine, and furaneol (ln. 15-24). However, the “consisting of” transitional phrase in dependent claims 10 and 24-27 exclude one or more of those ingredients from the intermediate “composition” product.  
This claim interpretation applies to all claims that recite limitations of the “composition”. 
Based upon the above discussion claim 9 is interpreted as follows. 
A cat foodstuff product comprising:
GMP in an amount between 0.018% and 1.8% by weight;
IMP in an amount between 0.017% and 1.7% by weight;
wherein the combination of GMP and IMP in an amount between 0.018% and 1.8% by weight; 
alanine is present in an amount between 0.088% and 4.5% by weight; 
histidine in an amount between 0.15% and 7.8% by weight; 
glycine in an amount between 0.074% and 3.8% by weight; 
furaneol in an amount between 0.001 ppm and 40 ppm; 
a nucleotide selected from the group consisting of guanosine monophosphate (GMP), inosine monophosphate (IMP), and a combination thereof; 
a first free amino acid selected from the group consisting of alanine, histidine, and glycine; and 
a second free amino acid selected from the group consisting of proline and threonine.  

Rearrangement of limitations

The combinations of nucleotides and amino acids presented in new claims 24-27 were previously presented in claim 10 (see claim 10 in the 9/23/2020 claims). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 22 and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imafidon et al., US 2005/0142169 A1; in view of Michel-SaIaun et al., WO 2013/007639 A1; as evidenced by Janczuk et al., US 2013/0011345 A1; and Taylor et al., Food Flavour Technology. 
Regarding claim 9: Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furaneol (para 0008). 

Furaneol in a concentration between 0.001 ppm and 40 ppm
Imafidon discloses the palatability enhancing amount of the alpha cyclic enolone compound, which may be furaneol, is from about 1 to about 10,000 ppm (para 0041-0042). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 

Imafidon discloses the composition may include other organoleptic substances (para 0066), palatability additives (para 0068), amino acids (para 0075), and palatability enhancers (para 0075). 
Imafidon does not disclose GMP or IMP; a first amino acid selected from alanine, histidine, or glycine; or a second amino acid selected from proline, or threonine. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising inorganic phosphate (p. 15, ln. 
NOTE: See below for more detailed explanations of specific nucleotides, amino acids, and concentrations of both. 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises inorganic phosphate and free amino acids, as taught in Michel-SaIaun, to obtain a cat foodstuff comprising free amino acids and inorganic phosphate. One of ordinary skill in the art would have been motivated to include the palatability-enhancing composition because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).

Nucleotides selected from GMP and IMP; GMP in an amount between 0.018% and 1.8% by weight; IMP in an amount between 0.017% and 1.7% by weight; wherein the combination of GMP and IMP in an amount between 0.018% and 1.8% by weight 
Michel-SaIaun discloses inorganic phosphate present in a range of 0.01 to 75 wt. % (p. 15, ln. 22-26). Michel-SaIaun discloses inorganic phosphates include monophosphates (p. 15, ln. 12). Michel-SaIaun discloses monophosphates include guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to select GMP, IMP, or a combination thereof because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Michel-SaIaun discloses monophosphates including guanosine monophosphate (GMP) and inosine monophosphate (IMP). As such, the selection of GMP, IMP, or a combination thereof is prima facie obvious. 

A first free amino acid selected from the group consisting of alanine, histidine, and glycine; between 0.088% and 4.5% alanine; between 0.15% and 7.8% histidine; and between 0.074% and 3.8% glycine 
0.01 to 10 wt. % histidine (His, p. 13, Table 2); and between 0.04 to 20 wt. % glycine (Gly, p. 13, Table 2). 

A second free amino acid selected from the group consisting of proline and threonine 
Michel-SaIaun discloses proline (Pro, p. 13, Table 2). Michel-SaIaun discloses the mixture of free amino acids also includes an additional free amino acid selected from a group that includes threonine (Thr, p. 15, ln. 4). 

In addition to the reasons above, the combination of components and their concentrations are prima facie obvious for the following additional reasons: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which 
In the present case, both the present invention and the prior art use the claimed composition for the same purpose, i.e., a palatability enhancer. Imafidon discloses the palatability enhancing amount of furaneol (see above). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising nucleotides (GMP and IMP, p. 9, ln. 2) and free amino acids including alanine (Ala), histidine (His), glycine (Gly), proline (Pro, p. 13, ln. 7-9) and threonine (Thr, p. 15, ln. 4).
In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of free amino acid, nucleotide, and furaneol represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the parlance of In re Levin the amount of amino acid, nucleotide, and furaneol represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Properties 
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; and “wherein the composition increases palatability of the cat foodstuff and imparts an umami taste to a cat” do not patentably distinguish the claimed product from the prior art for the following reasons. 
First, the phrases represent a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of 
Second, the property of exhibiting umami taste represents a known property of the claimed ingredients. As evidenced by Taylor et al., Furaneol is known to affect the umami impressions of other flavour compounds (p. 96, 4.4.3 section). As evidenced by Janczuk et al., US 2013/0011345 A1, known compounds that exhibit umami include GMP, IMP, alanine, histidine, and glycine (para 0004). It is noted that Janczuk includes cat food as a foodstuff (para 0022). 
Third, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. In the present case, the prior art suggests the claimed nucleotides, free amino acids, and furaneol. As such, the “discovery” that the first amino acid that “activates a cat umami receptor”, a second amino acid that “does not activate the cat umami receptor”, and that the composition exhibits an umami taste to a cat cannot impart patentability to the claims.

Regarding claims 10 and 24-27: Imafidon discloses furaneol (para 0008). Michel-SaIaun discloses guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2). Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes alanine (Ala), histidine (His), glycine (Gly), and proline (Pro, p. 13, ln. 7-9). Michel-SaIaun discloses the mixture of free amino acids also includes an additional free amino acid selected from a group that includes threonine (Thr, p. 15, ln. 4). 

Regarding claim 22: Imafidon discloses protein in amounts of 5-70%, 10-70%, and 10-60% (para 0048). Imafidon discloses fat in amounts of 2-50%, 5-50%, and 5-40% (para 0049). Imafidon discloses carbohydrate (para 0051). All weights discussed in Imafidon are on a weight basis (see e.g., 0042; 0067; Examples para 0081-0094). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Furthermore, the discussions of MPEP 2144.05 II and In re Levin apply here as above. Imafidon discloses the conventional nature of food comprising protein and fat. In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of protein and fat represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the amount of protein and fat represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application number 14/438834
Claims 9, 10, 22, and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 22, and 24-34 of copending Application No. 14/438834 in view of Michel-SaIaun et al., WO 2013/007639 A1.
‘834 claims a cat foodstuff comprising a first amino acid that activates a cat umami receptor selected from the group consisting of alanine, histidine, glycine, and a mixture of two or more thereof (claim 9 and 10); a second amino acid that does not activate the cat umami receptor selected from the group consisting of threonine, proline, and a mixture thereof (claim 9 and 10); and furaneol (claims 9 and 10). ‘834 claims the concentrations (claim 9). ‘834 claims the umami property of the composition (claim 9). ‘834 claims protein and fat concentrations (claim 22). 
‘834 does not claim GMP and/or IMP.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include a palatability enhancer in a pet foodstuff, as claimed in ‘834, comprising 0.01 to 75 wt. % of GMP and/or IMP, alanine, histidine, glycine, proline, and threonine, as taught in as taught in Michel-SaIaun, to obtain a pet foodstuff comprising furaneol, 0.01 to 75 wt. % GMP and/or IMP, alanine, histidine, glycine, proline, and threonine. One of ordinary skill in the art at the time the invention was filed would have been motivated to include a palatability enhancer comprising GMP, IMP, alanine, histidine, glycine, proline, and threonine because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).
Furthermore, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the parlance of MPEP 2144.05 II, the concentration of nucleotides, amino acid and furaneol represent the mere carrying forward of an original conception involving only change of proportions or the substitution of equivalents doing the same thing, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the concentration of amino acid and furaneol represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
The phrases that the amino acids do or do not “activate an umami receptor” do not patentably distinguish the claimed product from ‘834 in view of Michel-SaIaun. The phrases represents a properties flowing from a future intended use. A statement with  the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. The phrases represent the “discovery” of a property in a known composition. The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655.
This is a provisional nonstatutory double patenting rejection.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 6/23/2021 is insufficient to overcome the rejections. The Declaration is a declaration from the prosecution history of application number 14/232,121. Application number 14/232,121 is not the subject of the present examination. 
Coped from first page of declaration filed 6/23/2021: 


    PNG
    media_image1.png
    388
    845
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
35 USC 103
Applicant argues the prosecution history of Michel-Salaun patentably distinguishes the claimed invention (remarks, p. 5-6). Examiner is not persuaded by this argument. The claims recited in Michel-Salaun are not the subject of the present examination on the merits. 
Applicant argues Michel-Salaun has a preference for the pyrophosphate form of the disclosed inorganic phosphate (remarks, p. 5-6). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. “Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). In the present case, Michel-SaIaun discloses inorganic phosphates include monophosphates (p. 15, ln. 12). Michel-SaIaun discloses monophosphates include guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2).
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. The selection of a known material on the basis of its suitability for the intended use is prima facie obvious as a matter of obvious design choice. MPEP 2144.07. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. As discussed above, Michel-Salaun provides a list of phosphates, which includes GMP and IMP. As such, the selection of the know material for the know use as a palatability enhancer is obvious. 
Applicant argues Michel-Salaun has a preference for the pyrophosphate form of the disclosed inorganic phosphate (remarks, p. 5-6). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized 
Applicant argues Michel-Salaun does not provide a reasonable expectation of success (remarks, p. 5). Examiner is not persuaded by this argument. The argument fails to recognize the express teaching of the prior art. Michel-SaIaun discloses a palatability-enhancing composition for cat food (p. 1, ln. 9; p. 12, ln. 15) comprising a palatability enhancer comprising inorganic phosphates (p. 15, ln. 22-26), which include guanosine monophosphate (GMP) and inosine monophosphate (IMP, p. 9, ln. 2), and free amino acids (p. 1, ln. 7), which include alanine, histidine, and glycine (p. 13, Table 2). As such, one having ordinary skill in the art would expect the prior art nucleotides and amino acids to act as palatability enhancers in cat food. 
Applicant argues Michel-Salaun does not teach or suggest the claimed combination of a first free amino acids selected from alanine, histidine, and glycine, a second free amino acid selected from praline and threonine, and one or more nucleotides selected from GMP, IMP and a combination thereof (remarks, p. 6). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claimed invention. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present case, the claims recite a “cat foodstuff comprising”. The claims do not exclude additional, unrecited amino acids. 
Applicant argues the Janczuk and Taylor evidentiary references do not disclose the recited properties are known properties, i.e., the claimed compounds are known to exhibit umami in foods that include pet foods (remarks, p. 6-7). Examiner is not persuaded by this argument for the following reasons. First, the references suggest the claimed properties are known properties. The Janczuk evidentiary reference discloses known compounds that exhibit umami include GMP, IMP, alanine, histidine, and glycine (para 0004). It is noted that Janczuk includes cat food as a foodstuff (para 0022). The Taylor evidentiary reference discloses Furaneol is known to affect the umami 
Double Patenting
Applicant makes no substantive response to the double patenting rejections (remarks, p. 7).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619